FILED
                             NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BAMBANG MARIHOT,                                 No. 08-74208

               Petitioner,                       Agency No. A095-629-752

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Bambang Marihot, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004), and we deny the petition for

review.

      The record does not compel the conclusion that Marihot established changed

circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007).

Accordingly, his asylum claim fails.

      Substantial evidence supports the IJ’s adverse credibility finding because

Marihot’s testimony was inconsistent with his asylum application as to where he

was living during the alleged attacks, see Li, 378 F.3d at 964 (“[s]o long as one of

the identified grounds is supported by substantial evidence and goes to the heart of

[the] claim of persecution, we are bound to accept the IJ’s adverse credibility

finding”) (internal quotation omitted), and the agency reasonably rejected his

explanation for the inconsistency, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007). In the absence of credible testimony, Marihot’s withholding of

removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Marihot’s CAT claim is based on the same testimony found to be

not credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                          2                                       08-74208